FILED
                           NOT FOR PUBLICATION                              FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-55130

              Plaintiff - Appellee,              D.C. Nos.    2:08-cv-02335-JFW
                                                              2:04-cr-00011-JFW-1
  v.

KENYA MARQUIS HUTSON, AKA Ken                    MEMORANDUM *
Hutson, AKA Kenya Markisha Hutson,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                     Argued and Submitted February 15, 2011
                              Pasadena, California

Before: RYMER and BYBEE, Circuit Judges, and QUIST, Senior District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for Western Michigan, Grand Rapids, sitting by designation.
      Appellant Kenya Markisha Hutson appeals the district court’s denial of his

Motion to Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255. The

district court denied his motion without holding an evidentiary hearing. The district

court did not abuse its discretion in deciding his motion without an evidentiary

hearing. Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); Watts v. United States,

841 F.2d 275, 277 (9th Cir. 1988).        Furthermore, Hutson failed to establish a

“reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694

(1984).

      AFFIRMED.




                                           2